     Case 2:19-cv-02369-WBS-DB Document 25 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KRZYSTOF F. WOLINSKI,                             No. 2:19-cv-2369 WBS DB P
12                       Plaintiff,
13           v.                                         ORDER
14    GURSHAN GILL, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner who was proceeding pro se with a civil rights action. In

18   findings and recommendations filed on February 20, 2020, this court recommended this action be

19   dismissed because it was duplicative of claims raised by plaintiff in a previously-filed action in

20   this court, Wolinski v. Eldridge, 2:19-cv-2037 JAM DMC P. (See ECF No. 13.) Plaintiff filed

21   objections to the findings and recommendations. (ECF No. 17.) However, the district judge

22   adopted this court’s findings and recommendations and dismissed this case. (ECF No. 19.)

23   Judgment was entered March 13, 2020 and this case was closed.

24          Since then, plaintiff has filed a motion for an extension of an unidentified deadline and a

25   motion to amend his complaint, along with requests for copies of documents. (ECF Nos. 21, 22,

26   ////

27   ////

28   ////
                                                       1
     Case 2:19-cv-02369-WBS-DB Document 25 Filed 04/27/20 Page 2 of 2

 1   23, 24.) Plaintiff is advised that documents filed by plaintiff since the closing date will be

 2   disregarded and no orders will issue in response to future filings.

 3            IT IS SO ORDERED.

 4   Dated: April 25, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
     DLB:9
17   DB/prisoner-civil rights/woli2369.58

18

19

20
21

22

23

24

25

26
27

28
                                                        2
